MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             May 18 2020, 10:25 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Darren Bedwell                                          Benjamin J. Shoptaw
      Marion County Public Defender                           Deputy Attorney General
      Indianapolis, Indiana                                   Indianapolis, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      Paul O. Haynes,                                         May 18, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-CR-2781
              v.                                              Appeal from the Marion Superior
                                                              Court
      State of Indiana,                                       The Honorable Shatrese Flowers,
      Appellee-Plaintiff                                      Judge
                                                              Trial Court Cause No.
                                                              49G02-1810-F5-35898



      May, Judge.

[1]   Paul O. Haynes appeals the trial court’s order requiring him to pay probation

      fees after the trial court revoked his probation. He argues the trial court abused


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2781 | May 18, 2020                   Page 1 of 4
      its discretion when it charged him probation fees, because his probationary

      period had not commenced at the time the trial court entered its order. We

      reverse and remand.



                                Facts and Procedural History
[2]   On March 26, 2019, Haynes pled guilty to Level 5 felony domestic battery. 1

      The court imposed a four-year sentence with two years executed in a

      community corrections program and two years suspended. The court also

      ordered Haynes to serve one year on probation following completion of the

      executed portion of his sentence. In August 2019, the court found Haynes had

      violated the terms of his community corrections program. The court continued

      Haynes on community corrections, but it modified his placement to a work

      release center.


[3]   On September 19, 2019, Leanna Williams-Sutton, the interim supervisor of

      Duvall Residential Center, witnessed Haynes drop a tissue into a waste basket.

      She retrieved the tissue from the trash can. Inside the tissue, she found “a green

      leafy substance that . . . resembled K2 spice.” (Tr. Vol. II at 17.) The State

      subsequently filed a notice of community corrections violation and a notice of

      probation violation because Duvall Residential Center prohibited its residents

      from possessing any controlled substances, synthetic drugs, or lookalike




      1
          Ind. Code § 35-42-2-1.3 (2016).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2781 | May 18, 2020   Page 2 of 4
      substances. Haynes was also arrested for Class A misdemeanor possession of a

      controlled substance. 2 The court held an evidentiary hearing on October 24,

      2019. Following the hearing, the court revoked Haynes’ community

      corrections placement and his probation, and it imposed a three-year executed

      sentence. The court also ordered Haynes to pay $600.00 in probation-related

      fees.



                                   Discussion and Decision
[4]   The imposition of fees and costs is part of a trial court’s sentencing decision.

      Coleman v. State, 61 N.E.3d 390, 392 (Ind. Ct. App. 2016). We review

      sentencing decisions for an abuse of discretion. Id. “An abuse of discretion has

      occurred when the sentencing decision is clearly against the logic and effect of

      the facts and circumstances before the court, or the reasonable, probable, and

      actual deductions to be drawn therefrom.” Id.


[5]   Haynes contends the trial court should not have assessed any probation fees

      against him because he did not serve any time on probation. The State agrees

      that the trial court improperly imposed the probation fees. Therefore, we hold

      the trial court abused its discretion in ordering Haynes to pay probation fees

      even though the court revoked Haynes’ probation before it began. See Johnson v.

      State, 27 N.E.3d 793, 795 (Ind. Ct. App. 2015) (holding trial court was required




      2
          Ind. Code § 35-48-4-7.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2781 | May 18, 2020   Page 3 of 4
      to recalculate the probation fees assessed against the defendant in order to

      correspond to the time he actually served on probation); see also Fleming v. State,

      -- N.E.3d. ---, 2020 WL 1146751 (Ind. Ct. App. 2020) (holding trial court

      abused its discretion when it imposed probation-related fees even though the

      trial court revoked the defendant’s probation before it began).



                                              Conclusion
[6]   The trial court abused its discretion in ordering Haynes to pay probation fees

      when Haynes did not serve any time on probation. We reverse and remand

      with instructions for the trial court to vacate its imposition of probation-related

      fees.


[7]   Reversed and remanded.


      Robb, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2781 | May 18, 2020   Page 4 of 4